DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 9/8/22 has been entered.  Claims 1 and 5 remain pending in the application.  Applicant’s amendments to the (Specification, Drawings, and Claims) have addressed each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 6/9/22.
Specification
The disclosure is objected to because of the following informalities: 
Review is recommended whether instances of “natural, synthetic, regenerated fibers or a mixture thereof” and related instances should read “natural, synthetic, or regenerated fibers or a mixture thereof”; otherwise, how is “natural, synthetic, regenerated fibers” different from “mixture thereof”?
The use of the term “tolon”, which is a trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Based on the previous disclosure of Claim 1 of “centrifugal drying machine” and on applicant’s amendment of the term to “terry-cloth tolon”, examiner recommends adding the term “centrifugal drying machine” to the specification as the generic terminology, should that be proper.
Appropriate correction is required.
Claim Objections
Claim(s) 1 and 5 is/are objected to because of the following informalities: 
Claim 1 Lines 1-4 are objected for multiple reasons:
Claim 1 Line 2 “wherein the neps are a plurality of sliver neps” is awkwardly placed for the recitation to be interpreted “mixing a plurality of fibers with textile fibers, said mixture utilized in a pile yarn”
Claim 1 Lines 3-4 regarding the composition of the textile fibers has grammatical issues, wherein X, Y, Z are abbreviations for the claimed elements
“used in a pile yarn with textile fibers comprised of X, Y, Z fibers or a mixture of X, Y, and Z fibers are a plurality of sliver cotton pieces”
“X, Y, Z fibers or a mixture of X, Y, and Z fibers” is unclear how “X,Y,Z fibers” differs from “mixture”;
Claim 1 Lines 1-4 are recommended to be parsed out for clarity; for example:
--providing a plurality of fibers comprising neps, wherein the neps are a plurality of sliver neps,
providing textile fibers comprised of natural, synthetic, or regenerated fibers or a mixture of the natural, synthetic, and regenerated fibers, wherein the textile fibers are a plurality of sliver cotton pieces,
mixing the plurality of fibers and the textile fibers to be used in a pile yarn,--
For purposes of applying art and providing rejections, Claim 1 Lines 1-4 will be interpreted as indicated above
Claim 1 Line 23 before “fabric” add --greige--
For clarity of antecedent basis for the term “mixture” as it is utilized in Line 4 for the textile fiber composition but also in Line 10 that seems to be indicating a result of mixing a plurality of fibers and textile fibers, examiner recommends differentiating the terms, such as “first mixture” and “second mixture”
Claim 1 Lines 7-10 is objected to as it is unclear whether the “combining” is being claimed as being performed by the draw frame; as best understood of the art, a draw frame would draw slivers, not mix neps with slivers; Claim 1 Lines 9-10 “combining” will be considered a step separate from the draw frame and will be considered met, as aforementioned, inasmuch as Claim 1 Lines 1-6 is met
Claim 1 Line 27 wherein dyeing the pile fabric” should read “wherein the dyeing of the pile fabric” for proper antecedent basis
Claim 1 Line 33 before “shearing” should read “further” as there was already a shearing in Claim 1 Line 23
Claim 1 Line 33 “pile fabric” needs review whether it should read “dyed pile fabric” based on the 112(b) rejections as to where the “dyeing the pile fabric” steps end; for the purposes of applying art and applying rejection, Line 33 will be interpreted “dyed pile fabric”
Claim 1 Lines 33-34 “dyed and sheared velvet fabric” should read “the dyed and sheared velvet fabric” for proper antecedent basis with the preamble
Claim 5 Line 3 “the plurality of textile fibers” should read “the textile fibers” for proper antecedent basis with Claim 1 Line 3
Disagreement with any of the aforementioned may warrant at least a 112(b) rejection without constituting a new rejection
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically:
Claim 1 Lines 1-6 now indicate that slivers exist before carding which is new matter. 
Furthermore, no statement has been made that the amendments are a result of inadvertent errors (such as translation issues), and therefore the amendments regarding the plurality of sliver neps and plurality of sliver cotton pieces throughout the claim are considered new matter pending clarification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1 and 5 is/are rejected under U.S.C. 112(b).
The term “mixing a plurality of fibers comprising neps, wherein the neps are a plurality of sliver neps, used in a pile yarn with textile fibers….are a plurality of sliver cotton pieces” In Claim 1 Lines 2-4 is unclear and therefore renders the claim indefinite.  Especially in light of the 112(a) rejection, it is unclear if applicant intended to say that slivers were fed into a carding machine instead of the original disclosure that the slivers were a result of the carding machine and merely trying to fix the objection wherein there was no clear relationship between the plurality of fibers comprising neps and the textile fibers with the plurality of sliver neps and sliver cotton pieces.  For the purposes of applying art and providing rejections, the latter interpretation will be taken, as if Lines 2-4 are merely indicating that the neps will eventually become a plurality of sliver neps after carding and the textile fibers will eventually become a plurality of sliver cotton pieces after carding.
The term “combining the plurality of sliver cotton pieces with the plurality of sliver neps and mixing the plurality of sliver neps and the plurality of sliver cotton pieces” in Claim 1 Lines 9-10 is unclear and therefore renders the claim indefinite.  It is unclear how these steps of combining/mixing are any different from Claim 1 Lines 1-6 that already recites mixing the plurality of sliver cotton pieces with the plurality of sliver neps; however, the composition of the mixture in Claim 1 Lines 1-6 (having slivers before carding) is already unclear.  For purposes of applying art and providing rejections, since Claim 1 Lines 1-6 is already interpreted as mixing neps and textile fibers that are not yet sliver, and then carding the mixture to form slivers, the recitation of Claim 1 Lines 9-10 will be considered already met with Claim 1 Lines 1-6.
The term “main material for a mixture” in Claim 1 Line 10 is unclear and therefore renders the claim indefinite. The term needs review, especially as the antecedent basis of the term “a mixture” seems to establish a completely new and separate mixture from the results of “mixing” in Claim 1 Lines 1-6; for the purposes of applying art and providing rejections, Claim 1 Lines 8-9 starting with “combining” and ending with “main material for a mixture” will be considered met inasmuch as Claim 1 Lines 1-6 are met.
Claim 1 recites the limitation "the produced yarn" in Line 25.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, it is unclear at what point in the method steps “a produced yarn” is established.  For the purposes of applying art and providing rejections, produced yarn will be considered met inasmuch as a pile yarn is met.
The term “wherein dyeing the pile fabric comprises the steps of” in Claim 1 Lines 27-28 is unclear and therefore renders the claim indefinite.  It is unclear where the steps of the dyeing end.  Per Line 28, there is more than one step.  However, the remaining steps in Claim 1 are activating…for drying the pile fabric; rotating the dyed fabric…shearing the pile yarn of the pile fabric…passing the dyed and sheared velvet fabric”.  The rotating step seems to already indicate a dyed fabric, wherein shearing seems to result in a new stage of the product, aka dyed and sheared velvet fabric, and therefore is no longer the dyed fabric.  For the purposes of applying art and providing rejections, Claim 1 Lines 27-30 will be interpreted as dyeing the pile fabric, activating a centrifugal drying machine for drying the pile fabric by contacting a heated air, resulting in a dyed fabric”.
The term “nep effects” in Claim 1 Line 32 is unclear and therefore renders the claim indefinite.  The only definition of the term is potentially found on page 7 Lines 5-6 of the specification “performing shearing by a certain distance difference prevents the nep effects in the fabric from sinking” which seems to indicate that shearing prevents the nep elements from sinking, whereas the claim seems to disclose otherwise, that rotating prevents effects of nep sinking.  For the purposes of applying art and providing rejections, “prevent sinking of nep effects” will be considered met inasmuch as there is some rotation.
The term “terry-cloth tolon machine” in Claim 1 Line 32 is unclear and therefore renders the claim indefinite.  As best understood, the term “tolon” is not a specific product but is a trademark for a source of goods.  The goods may change slightly and still be found under the trademark “Tolon”.  Applicant may use the specific generic terminology instead or define the term in the specification, but no new matter may be added.  For the purposes of applying art and providing rejections, based on 1) applicant’s previous disclosure in Claim 1 Line 32, 2) the amendment to “tolon”, 3) Claim 1 Line 29 still reciting “centrifugal drying machine” 4) the specification page 6 Lines 13-20 “the tolon machine” wherein previously the fabric was in a “centrifugal drying machine”, and 5) as best understood “Tolon” being a trademark of a centrifugal drying machine, the term “terry-cloth tolon machine” will be considered met inasmuch as a centrifugal drying machine is met.
The term “passing the dyed and sheared velvet fabric” in Claim 1 Line 36 is unclear and therefore renders the claim indefinite.  As best understood from Lines 33-36, the shearing step in Claim 33 results in a dyed and sheared velvet fabric.  As such, technically the preamble “dyed and sheared velvet fabric knitting method” means the method ends at Line 35; yet there is another step in the process “passing the dyed and sheared velvet fabric” in Lines 36-37.  As such, it is unclear at what point the process actually results in a dyed and sheared velvet fabric.  For the purposes of applying art and providing rejections, the preamble will be considered as incorrect and interpreted as if a “dried dyed and sheared velvet fabric”.
The term “mixtures of natural, synthetic and regenerated fibers” in Claim 5 Line 4 is unclear and therefore renders the claim indefinite.  It is unclear how this “mixtures” is different from “mixture” in Claim 1 Line 4.  Especially in light of the 112(d) rejection as follows, for the purposes of applying art and providing rejections, Claim 5 Line 4 will be considered the same as Claim 1 Line 4 and will be considered as already met by Claim 1 Line 4.
Claim 5 recites the limitation "the plurality of sliver nep effects" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether this term should have been amended to read “the nep effects” for consistency with Claim 1 Line 32.  For purposes of applying art and providing rejections, the recitation will be considered met inasmuch as the rest of Claim 5 is taught (carding process of textile fibers of the material(s) recited performed in the carding machine at a drum speed as recited and a distance as recited).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 5 is/are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As best understood from the new amendments, Claim 5 fails to further define the material of the textile fibers in Claim 1, but instead broadens the limitation.  Claim 1 Line 4 already seems to indicate that the textile fibers are cotton (Lines 3-4), whereas Claim 5 Lines 2-4 seems to broaden the material of the textile fibers to be cotton, silk, linen, or mixtures of natural, synthetic and regenerated fibers.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Dependent claims are rejected at the least for depending on rejected claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rock et al (US Publication 2015/0110993), herein Rock, in view of Hatch (NPL), Camnasio et al (USPN 2600203), herein Camnasio, Pascoe Sr (USPN 4576611), herein Pascoe, Kimbrell Jr et al (USPN 7550399), herein Kimbrell, Roetker (USPN 5591236), and Nohara (US Publication 2007/0044286).
Regarding Claim 1, Rock teaches a fabric knitting method (if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02; as such, for structure, see [0009] "disclosure describes a fiber blend"; [0011] "disclosure describes fabric"; [0043] "fiber blend…can made into yarns…yarn can be incorporated in a…circular knit"; [0043] "in additional to being used as a stitch yarn, the yarn can also be used a pile yarn (e.g., in...velour, or high pile)") comprising the steps of
mixing a plurality of fibers comprising neps used in a pile yarn with a textile fiber ([0009] "fiber blend comprising…modacrylic fiber, and…natural fiber"; [0013] "natural fiber…comprises cotton", wherein it is known in the art that cotton is nep, see extrinsic evidence Singh, Patil Verman WO 2014/106858 page 26 "neps from cotton"; the textile fiber being another section of the cotton; wherein [0043] of the preamble rejection already indicates that it is to be used in a pile yarn)
comprised of natural, synthetic, regenerated fibers or a mixture of the natural, synthetic and regenerated fibers (textile fiber being another section of the cotton, wherein cotton is natural),
mixing into a main material for a mixture (see aforementioned [0009] “fiber blend”),
knitting a greige fabric by a plurality of needles ([0009] "fiber blend …can made into yarns…yarns can be incorporated in a knit, e.g., circular knit", wherein a knit constitutes a fabric; wherein it is known in the art that a circular knit is made from a circular knitting machine which has a plurality of needles, see extrinsic evidence Rock et al 2011/0177282, also for velour and circular knit; for greige-- [0045] "adding to the fiber blend...polyester...added in a dye bath that is used to dye the yarn or the fabric"; inasmuch as dye the fabric instead of the yarn, the knit would be greige/undyed before dye),
wherein the greige fabric is turning upon upwards-downwards movement of the plurality of needles ([0043] "circular knit construction can include…double knit", wherein it is known in the art that needles in a circular knitting machine turn fabric with the up/down movement of needles)
knitting the pile yarn and a ground yarn by passing the pile yarn and the ground yarn through the plurality of needles (it is known in the art that this is how a circular knitting machine works to form a circular knit),
placing the pile yarn on a rear side of the fabric for shearing ([0043] "loops of the loop circular knit can be cut on a knitting machine or after the knitting as part of the finishing process", wherein it is understood that the pile yarn is already on a side of the fabric after knitting, said side being a rear side),
and then shearing the pile yarn, producing a pile fabric (see aforementioned, the result being a pile fabric).

Rock does not explicitly teach and making the plurality of fibers and the textile fibers into a plurality of slivers upon processing the plurality of fibers and the textile fibers in a carding machine for a carding process;
wherein the plurality of fibers comprising neps (become) a plurality of sliver neps of the plurality of slivers (as best understood from the 112(b) rejections),
wherein the textile fibers (become) a plurality of sliver cotton pieces of the plurality of slivers (as best understood from the 112(b) rejections),
activating a draw frame for eliminating roughness of the plurality of slivers coming from the carding machine for the carding process and
combining the plurality of sliver cotton pieces with the plurality of sliver neps and
mixing the plurality of sliver neps and the plurality of sliver cotton pieces into a main material for a mixture;
activating a roving frame for thinning the plurality of sliver cotton pieces and the plurality of sliver neps coming from the draw frame and
subjecting the plurality of sliver cotton pieces and the plurality of sliver neps to a twisting process to obtain a plurality of cords;
activating a ring machine for obtaining a yarn by thinning the plurality of cords coming from the mixture from a roving machine via drawing and winding the yarn onto a plurality of cops.

Hatch teaches mixing a plurality of fibers comprising neps with textile fibers (page 272 Col. 1 "first…mixing or blending to combining fibers from different bales to achieve a homogenous starting material…to prepare cotton fibers, they are removed from bales and placed onto a blending feeder…and proceed to...rapidly whirling beater blades", wherein it is known in the art that neps are of cotton fibers, see extrinsic evidence Singh, Patil Verman WO 2014/106858 page 26 "neps from cotton"; wherein the cotton is both neps and textile fibers)
comprised of natural, synthetic, regenerated fibers or a mixture of the natural, synthetic and regenerated fibers (see aforementioned, wherein cotton is a natural fiber)
and making the plurality of fibers and the textile fiber into a plurality of slivers upon processing the plurality of fibers and the textile fibers in a carding machine for a carding process (page 272 Col. 2 "second step…is…carding"; page 272 Col. 2 "carding involves…card machine…thin web of fiber is formed…shaped into a rope-like strand of partially aligned fibers"; page 272 Col. 2 "rope-like strand formed is the card sliver"; page 272 Col. 2 "fourth step…six slivers or combined", indicating a plurality of slivers)
wherein the plurality of fibers comprising neps (become) a plurality of sliver neps of the plurality of slivers (as best understood from the 112(b) rejections, this limitation is already met with the making step)
wherein the textile fibers (become) a plurality of sliver cotton pieces of the plurality of slivers, (as best understood from the 112(b) rejections, this limitation is already met with the making step),
activating a draw frame for eliminating roughness of the plurality of slivers coming from the carding machine for the carding process ("fourth step…is to make a more uniform sliver and continue to align the fibers…this process is called drawing", wherein uniformity and alignment eliminates roughness) and
combining the plurality of sliver cotton pieces with the plurality of sliver neps (as best understood from the 112(b) rejections, this limitation is already met as the nep and textile fibers of cotton were combined/mixed and carded to become sliver) and
mixing the plurality of sliver neps and the plurality of sliver cotton pieces into a main material for a mixture (as best understood from the 112(b) rejections, this limitation is already met as the nep and textile fibers of cotton were mixed before carding and then carded to become sliver)
activating a roving frame for thinning the plurality of sliver cotton pieces and the plurality of sliver neps coming from the draw frame (Col. 2 page 272 “fifth step, the size of the drawn sliver is further reduced...single drawn sliver is converted to a roving by drawing it on a roving frame”) and
subjecting the plurality of sliver cotton pieces and the plurality of sliver neps to a twisting process to obtain a plurality of cords (page 272 Col. 2 "roving is given a slight amount of twist", wherein there is a plurality of cords inasmuch as there is a plurality of slivers);
activating a ring machine for obtaining a yarn by thinning the plurality of cords coming from a main fiber and a nep mixture from a roving machine via drawing and winding the yarn onto a plurality of cops (page 273 Col. 1 "in the last step, the binding of the fibers occurs; the roving is converted to yarn…this has traditionally been accomplished by twisting the roving on a ring spinner.  On the ring spinner (Figure 22.4), the roving is further reduced in size").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rock with the method of Hatch, if necessary, as Rock already teaches the use of cotton pile yarn and is merely silent on the steps, wherein Hatch shows a known method of making cotton yarn.

Rock also does not explicitly teach the plurality of needles being provided in a double cylinder circular knitting machine,
the plurality of needles in a plurality of different cylinders.

Camnasio teaches plurality of needles being provided in a double cylinder circular knitting machine (see Fig. 1; title "Double cylinder circular knitting machine"; Col. 3 Line 1 "upper cylinder 10"; Col. 3 Lines 16-17 "lower cylinder 5"),
the plurality of needles in a plurality of different cylinders (see aforementioned).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rock, if necessary, to be performed with the double cylinder circular knitting machine of Camnasio as a known circular knitting machine in the art.

Rock also does not explicitly teach activating a fixing machine for fixing the produced yarn and for stretching a pile fabric under hot air to prevent an electrostatic generation
dyeing the pile fabric resulting in a dyed fabric.

Pascoe teaches activating a fixing machine for fixing yarn and for stretching a pile fabric under hot air to prevent an electrostatic generation (Col. 1 Lines 57-59 "dyed fabric may be passed through a conventional tenter frame, for the purpose of simultaneously stretching and heating the fabric", Col. 5 Lines 19-20 “fabric is…comprised of…yarns”); and
dyeing the pile fabric resulting a dyed fabric (see aforementioned, the result being a dyed fabric).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rock with the fixing machine and stretching of Pascoe in order to get the desired aesthetic results.

Rock also does not explicitly teach  wherein dyeing the pile fabric comprises the steps of:
activating a centrifugal drying machine for drying the pile fabric by contacting a heated air;
rotating the dyed fabric at least 4550 revolutions in order to prevent sinking of nep effects in a terry-cloth tolon machine.

Kimbrell teaches dyeing the pile fabric (Col. 14 Lines 13-14 “fabric were placed into…dyeing”) comprises the steps of:
activating a centrifugal drying machine for drying the pile fabric by contacting a heated air (Col. 14 Lines 61-64 "treated fabric…put in a home dryer…at high setting", wherein one of ordinary skill in the art understands that a home dryer utilized heated air and is a centrifugal dryer, especially as Col. 50 Lines 50-53 "home dryer application procedure previously described…within…U.S. Pat. Nos. 5,591,236", which is Roetker),

Nevertheless, Roetker teaches heated air (Col. 8 Lines 53-55 "dryer is started and...tumbled...at a dryer air temperature in the range from about 50 degree C to about 85 degree C"),
rotating a dyed fabric in order to prevent sinking of nep effects in the terry-cloth tolon machine (as best understood in light of the 112(b) rejections, terry-cloth tolon machine will be considered met inasmuch as a centrifugal drying machine is met, as in the aforementioned taught by Kimbrell, wherein the pile fabric is a terry-cloth; furthermore, as best understood in light of the 112(b) rejections, Roetker teaches the rotation which meets the structural limitations in the claims and performs the functions as recited such as being capable of preventing sinking of nep effects, which one of ordinary skill in the art would understand is desirable, especially in light of extrinsic evidence Nohara US Publication 2007/0044286 abstract "raising the cut piles (3) so as to form a raised fiber group (4)"; [0021] "cut piles 3 were processed by a raising machine so as to be raised to form the raised fiber group 4 (Fig. 1C)").

Kimbrell does not explicitly teach rotating the dyed fabric at least 4550 revolutions in the drying machine.	
	
As such, Kimbrell discloses the general conditions of the claimed invention except for the express disclosure of rotating at least 4550 revolutions.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to measure or modify if necessary to be of that range, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kimbrell to rotate at that revolutions per minute in order for a faster drying time with higher rpm.  Absent a showing of criticality with respect to the rpm (see pages 4 and 6 of applicant’s specification which does not disclosure criticality for 4550 revolutions), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at such a range without unexpected results, as preservation of pile (such as prevention of sinking) would be obviously desirable to one of ordinary skill in the art.  

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rock with the dyeing and drying method of Kimbrell as it is a known method of drying a dyed fabric, especially as such steps are known in the art (see extrinsic evidence Rock et al USPN 6779368).

Rock also does not explicitly teach shearing the pile yarn of the pile fabric in order to turn the pile fabric into a dyed and sheared velvet fabric from a blade distance of at least 1.8 mm.

Nohara teaches placing the pile yarn on a backcloth for shearing and then shearing the pile yarn (abstract "cutting the tip parts of the loop piles (1) formed in the weaving step so as to form cut piles (3)"),
shearing the pile yarn of the pile fabric in order to turn the pile fabric into a dyed and sheared velvet fabric by making a plurality of closed loops open-ends from a blade distance of at least 1.8 mm (abstract "trimming the raised fiber group (4)"; [0022] "raised fiber group 4 was trimmed with a roll spiral cutter so as to have a height of 2.0 mm (Fig. 1D)"; inasmuch as the fabric has been dyed and sheared and met all other processing steps, the product is a dyed and sheared velvet fabric).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rock to have two shearing as taught by Nohara to provide good touch with soft stretching property along with anti-pilling ([0007]).

Finally, Rock does not explicitly teach passing the dyed and sheared velvet fabric through a stenter for drying the dyed and sheared velvet fabric.

However, Pascoe also teaches passing the dyed velvet fabric through a stenter for drying the dyed and sheared velvet fabric (Col. 1 Lines 57-59 "dyed fabric may be passed through a conventional tenter frame, for the purpose of simultaneously stretching and heating the fabric").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rock’s sheared and dyed velvet fabric with the stenter after dyeing as taught by Pascoe based on the desired aesthetics, such as in order to get a smooth, uncreased fabric surface (Col. 1 Line 56).

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Rock teaches a dyed and sheared velvet fabric knitting method (inasmuch as all the method steps are met, modified Rock teaches a resulting dyed and sheared velvet fabric knitting method).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rock et al (US Publication 2015/0110993), herein Rock, in view of Hatch (NPL), Camnasio et al (USPN 2600203), herein Camnasio, and Pascoe Sr (USPN 4576611), herein Pascoe, Kimbrell Jr et al (USPN 7550399), herein Kimbrell, Roetker (USPN 5591236), and Nohara (US Publication 2007/0044286), further in view of Mandawewala (USPN 8733075) and Du Pont (GB 1115699).
Regarding Claim 5, modified Rock teaches all the claimed limitations as discussed above in Claim 1.
Rock already taught the carding process of the plurality of textile fibers selected from the group of cotton, silk, linen or mixtures of natural synthetic and regenerated fibers is performed in the carding machine (as best understood in light of the 112(b) rejections, this recitation is met by the rejection of Claim 1; see rejection of Claim 1).  

Rock does not explicitly teach the carding machine at a drum speed of less than 300 rpm
and a distance between a revolving flat and a cylinder of the carding machine is more than 35 mm.

Mandawewala teaches the carding machine at a drum speed of less than 300 rpm (Col. 9 Lines 63-64 "on the cards the flat speeds are kept low at 90 to 11 mm per minute to minimize wastage").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rock with the drum speed of Mandawewala in order to minimize wastage (Col. 9 Line 64).

Du Pont teaches and a distance between a revolving flat and a cylinder of the carding machine is more than 35 mm (abstract "to process the blend the speed of the lickerin in the carding engine is lowered to 350 to 600 ft/min and the clearances between the cylinder and associated working surfaces is increased by 10% to 40% over the conventional setting"; page 4 Lines 15-20 "the clearance between the card cylinder and...the flats...is increased by about 10% to 40% of the conventional setting in order to achieve a yarn of high bulk by the present invention").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rock with the distance of Du Pont in order to protect the bulking properties (see abstract; page 4 Lines 19-20).

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Rock teaches obtaining the plurality of sliver nep effects (as best understood in light of the 112(b) rejections, this recitation is met inasmuch as the rest of Claim 5 has been taught--carding process of textile fibers of the material(s) recited performed in the carding machine at a drum speed as recited and a distance as recited).
Response to Arguments
Applicant’s arguments with respect to claims 1 and 5 have been considered but are moot because of the new grounds of rejection necessitated by amendment.  Therefore, see aforementioned rejections for the argued missing limitations.  However, for clarification--
Pertaining to applicant’s remarks on page 22 that Claim 1 Line 24 was amended to read “to obtain a produced yarn.”  However, the amendment of Line 24 instead reads “producing a pile fabric.”  Such an establishment of “pile fabric” is indeed needed for antecedent basis for the rest of the recitations of “pile fabric” in the Claims.  However, “produced yarn” still needs antecedent basis.
Pertaining to applicant’s remarks on page 23 that “nep effects may be introduced by the use of the sliver neps”, no such language has been introduced in the claims, and neither is support indicated or found in the specification.  As best understood, related recitation is found in specification page 7 Lines 5-6 “performing shearing by a certain distance difference prevents the nep effects in the fabric from sinking” which seems to indicate that as long as there is shearing, there is a nep effect, which does not seem to align with applicant’s remarks or the recited claim. Even if specification support can be indicated for applicant’s remarks, such a feature would have to be explicitly claimed.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Pertaining to applicant’s remarks on page 26 that the prior art does not taught the term “velvet”, examiner respectfully disagrees. Inasmuch as applicant has defined the term “velvet” in the claims as being a result of the steps, and inasmuch as all the steps are taught, the resulting product is “velvet.”  
Pertaining to applicant’s remarks starting on page 28 that examiner has not provided reasons for combination, examiner respectfully disagrees.  Each of the combinations have indicated a motivation/reason for the combination of references.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  
Examiner further notes that previous specification objections pertaining to specification antecedent basis was an indication that the language should be amended into the specification should it be possible without introducing new matter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732